Supreme Court of Florida
                                    ____________

                                    No. SC12-1410
                                    ____________

                                   EARL G. BUSH,
                                     Petitioner,

                                           vs.

                            MICHAEL D. CREWS, etc.,
                                 Respondent.

                                    [June 12, 2014]


PER CURIAM.

      Earl G. Bush, an inmate in state custody, filed a pro se petition for writ of

habeas corpus with this Court challenging his conviction and sentence. We have

jurisdiction. See art. V, § 3(b)(9), Fla. Const. We dismissed the petition in this

case by way of an unpublished order, determining that it was unauthorized

pursuant to Baker v. State, 878 So. 2d 1236 (Fla. 2004).1 Bush v. Crews, No.



      1. See id. at 1238 (“We further conclude that we should not continue
denying [ ] petitions [that attack the results of a petitioner’s criminal case(s)] either
on the merits or on grounds that the claims raised are procedurally barred from
being considered in collateral postconviction relief proceedings. Instead, we
conclude that we should dismiss such petitions as unauthorized.”).
SC12-1410 (Fla. Oct. 15, 2012). In disposing of the petition in this case, we

expressly retained jurisdiction to pursue possible sanctions against Bush. Id.; see

Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      Bush currently is incarcerated in the Florida Department of Corrections upon

his judgment of conviction for first-degree murder and life sentence in case

number 01-CF-0231, entered by the Circuit Court of the Thirteenth Judicial

Circuit, in and for Hillsborough County, Florida, on August 21, 2002. Bush

appealed his conviction and sentence to the Second District Court of Appeal,

which affirmed both without an opinion. Bush v. State, 892 So. 2d 482 (Fla. 2d

DCA 2004) (table).

      Following his direct appeal, Bush has filed numerous postconviction claims,

as well as numerous extraordinary writs in the Second District Court of Appeal, to

no avail. Because the petition filed in this case was Bush’s tenth petition for an

extraordinary writ pertaining to his criminal case filed in this Court since 2002, 2


       2. See Bush v. State, No. SC02-851 (Fla. June 3, 2002) (transfer of petition
for writ of mandamus); Bush v. State, No. SC03-888 (Fla. July 1, 2003)
(administrative dismissal); Bush v. State, No. SC04-2262 (Fla. Dec. 15, 2004)
(transfer of petition for writ of habeas corpus); Bush v. State, No. SC05-2173 (Fla.
Dec. 12, 2005) (denial as moot of petition for writ of mandamus); Bush v. Gee,
No. SC09-1292 (Fla. July 24, 2009) (transfer of petition for writ of habeas corpus);
Bush v. State, No. SC09-1349 (Fla. Oct. 2, 2009) (denial of petition for writ of
mandamus); Bush v. McNeil, No. SC09-1954 (Fla. Dec. 30, 2009) (transfer of
petition for writ of habeas corpus); Bush v. State, No. SC10-799 (Fla. July 12,
2010) (transfer of petition for writ of mandamus); Bush v. Tucker, No. SC11-1267
(Fla. Sept. 1, 2011) (dismissal of petition for writ of habeas corpus).

                                         -2-
we issued an order directing Bush to show cause why he should not be prohibited

from filing any further pro se filings in this Court related to case number 01-CF-

0231. 3 In a separate order dated May 10, 2013, the Court also directed petitioner

to show cause why the Court should not determine that the petition filed in this

case is frivolous and subject to disciplinary procedures pursuant to section

944.279(1), Florida Statutes (2013), by the Florida Department of Corrections.

      Bush filed a motion for rehearing, seeking clarification of whether the Court

was proceeding against him by way of a barring order or pursuant to section

944.279, Florida Statutes (2013). The orders directing petitioner to show cause

why he should not be subject to a pro se barring order and subject to section

944.279, Florida Statutes (2013), are clear and unambiguous. We hereby deny

petitioner’s motion for rehearing. In addition, Bush filed a response to this Court’s

show cause orders, where he argued that all of his proceedings had been brought in

good faith and then reargued the merits of his habeas petition. After considering

Bush’s response to the show cause orders, we conclude that it fails to show cause

why sanctions should not be imposed. We further conclude that Bush’s

procedurally barred petition filed in this case is a frivolous proceeding brought

before this Court by a state prisoner. See § 944.279(1), Fla. Stat. (2013).

       3. Bush v. Crews, No. SC12-1410 (Fla. Oct. 15, 2012) (dismissing the
petition and ordering petitioner to show cause why sanctions should not be
imposed).


                                        -3-
      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Earl G.

Bush that are related to case number 01-CF-0231, unless such filings are signed by

a member in good standing of The Florida Bar. Counsel may file on Bush’s behalf

if counsel determines that the proceeding may have merit and can be brought in

good faith. 4 Furthermore, because we have found Bush’s petition to be frivolous,

we direct the Clerk of this Court, pursuant to section 944.279(1), Florida Statutes

(2013), to forward a certified copy of this opinion to the Florida Department of

Corrections institution or facility where Bush is incarcerated.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concurring.

Original Proceeding – Habeas Corpus

Earl G. Bush, pro se, Bowling Green, Florida,

      for Petitioner

Jennifer Alani Parker, General Counsel, Florida Department of Corrections,
Tallahassee, Florida,



      4. In recent years, we have imposed comparable sanctions on other litigants
whose pro se filing practices have exhibited their disregard for and abuse of the
scarce judicial resources of this Court. See, e.g., McCutcheon v. State, 117 So. 3d
769 (Fla. 2013); James v. Tucker, 75 So. 3d 231 (Fla. 2011); Johnson v. Rundle,
59 So. 3d 1080 (Fla. 2011); Steele v. State, 14 So. 3d 221 (Fla. 2009); Pettway v.
McNeil, 987 So. 2d 20 (Fla. 2008).


                                        -4-
for Respondent




                 -5-